Citation Nr: 0837934	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for grand mal seizure 
disorder, currently rated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
to include as secondary to service-connected grand mal 
seizure disorder.

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected grand mal 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 20 percent rating 
for grand mal seizure disorder and did not reopen the 
previous denial of service connection for a back disability, 
to include as secondary to service connected seizure 
disorder.  

The issues of entitlement to service connection for a back 
condition and to an increased rating for seizure disorder are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. 


FINDINGS OF FACT

1.  Service connection for a back condition was denied in an 
unappealed RO rating decision in October 1975.

2.  Evidence received since the October 1975 rating decision 
is new, relates to previously unestablished facts, and raises 
a reasonable possibility of substantiating the veteran's 
claims for service connection for a back condition, to 
include as secondary to service-connected grand mal seizure 
disorder.



CONCLUSIONS OF LAW

1.  The October 1975 rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back condition, to include 
as secondary to service-connected grand mal seizure disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim to reopen a previously denied claim 
for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The failure to provide notice of 
what constitutes material evidence in this context would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide a claimant notice of a key element of what it takes 
to substantiate a claim to reopen.  Kent v. Nicholson, 20 
Vet. App. 1 (2006),

Here, the RO sent correspondence February 2004 that met the 
requirements set forth in Kent and discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2005 statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to the veteran's claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

A claimant may only reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 
(2008).  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  The veteran's 
claim for service connection for a back disability was denied 
in an October 1975 rating decision.  The veteran did not 
perfect a timely appeal to that rating decision.  Therefore, 
that rating decision is final.
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the prior final decision, the veteran had not 
submitted any evidence that showed that he had a back 
disability.  In the absence of proof of a present disability, 
there can be no valid service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the RO 
denied the claim.

The veteran applied to reopen his claim for service 
connection for a back disability in December 2003.  In 
support of his application, he submitted private treatment 
records from April 1998 to July 2003 that demonstrate that he 
has been diagnosed with and treated for lumbar radiculopathy 
at L4, and chronic lumbar disk displacement at L4-L5.  The 
new evidence also includes a March 2004 VA examination report 
wherein the veteran was diagnosed with degenerative disc 
disease of the lumbar spine and one VA examiner opined that 
the veteran's service-connected seizure disorder, which 
causes him to lose consciousness and fall, exacerbates his 
back pain condition, while another VA examiner found a 
relationship unlikely.  The Board finds that this evidence is 
material because it indicates that the veteran has a current 
back disorder that may be aggravated by his service-connected 
seizure disorder.

Therefore, the Board finds that new and material evidence has 
been submitted and the veteran's claim for service connection 
for a back disability is reopened.   


ORDER

The claim for service connection for a back disability is 
reopened.  The appeal is allowed to that extent only.    
  

REMAND

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2008).  Although one 
examiner at the March 2004 VA examination indicated that the 
veteran's service-connected seizure disorder aggravates his 
nonservice-connected degenerative disc disease, the examiner 
did not state whether any such aggravation went beyond the 
natural progression of the disease.  Furthermore, another VA 
examiner found that a relationship between the two 
disabilities was unlikely.  The Board finds that further 
development is required.  Another VA examination would be 
useful to determine whether there is any aggravation of the 
veteran's back disability beyond the natural progress of the 
disorder.

When rating seizure disorders, rating specialists must bear 
in mind that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in his inability to obtain employment.  
The assent of the claimant should first be obtained for 
permission to conduct this economic and social survey.  The 
purpose of this survey is to secure all the relevant facts 
and data necessary to permit of a true judgment as to the 
reason for his unemployment and should include information as 
to:  (a) Education; (b) Occupations prior and subsequent to 
service; (c) Places of employment and reasons for 
termination; (d) Wages received; and (e) Number of seizures.  
Upon completion of this survey and current examination, the 
case should have rating board consideration.  Where in the 
judgment of the rating board the veteran's unemployability is 
due to epilepsy and jurisdiction is not vested in that body 
by reason of schedular evaluations, the case should be 
submitted to the Director, Compensation and Pension Service.  
38 C.F.R. §4.124a, Diagnostic Code 8914, Epilepsy and 
Employability (2008).

During two separate VA examinations in March 2004, the 
veteran stated that he was unemployed and unable to retain 
employment due to his service-connected seizure disorder.  In 
addition, a private medical report dated in July 2002 noted 
that the veteran had not worked in three years.  Therefore, 
the Board finds that an economic and social survey should be 
conducted.  

Additionally, the notice letter sent to the veteran in 
February 2004 did not provide notice regarding claims for 
service connection based on a theory of aggravation.  The 
Board finds that the veteran should be notified of the 
relevant provisions of law regarding claims for service 
connection based on a theory of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with 
additional notice that includes under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises the veteran as 
to the relevant provisions regarding 
claims for service connection based on 
the theory of aggravation

2.  Schedule the veteran for a VA 
examination to determine whether his 
service-connected grand mal seizure 
disorder aggravates his nonservice-
connected degenerative disc disease of 
the lumbar spine.  The examiner should 
review that claim file and not that 
review in the examination report.  The 
examiner should provide the following 
opinions with a rationale:

a)  Is it as likely as not (50 
percent or greater probability) that 
the veteran's service-connected 
seizure disorder has aggravated 
(permanently increased beyond the 
natural progress of the condition) 
his back disability.

b)  The examiner should comment on 
other medical opinions of record, 
including the two provided at March 
2004 VA examinations, and should 
discuss the private medical records 
(such as in April 1998) discussing 
the veteran's work-related back 
injury.

3.  Obtain the consent of the veteran 
and conduct an economic and social 
survey as described in 38 C.F.R. 
§4.124a, Diagnostic Code 8914, 
Epilepsy and Employability (2008). 

4.  Then, the reconsider the claims.  
If the benefits sought on appeal are 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


